
                                                    Exhibit 10.10









AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement, dated December 1, 2012 (“Amendment”),
amends the Employment Agreement, dated August 31, 2011 (the “Agreement”), by and
between Healthways, Inc., (“Company”) and Michael R. Farris (the “Executive”).
Capitalized terms used herein without definition shall have the respective
meanings for such terms set forth in the Agreement.
 
WHEREAS, Company and Executive desire to amend the Agreement to reflect certain
changes to the employment relationship of Executive; and
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree to amend the Agreement as
follows:
 
1.           Amendment to Section V.C.3, “Termination of Agreement - Disability”
Provision of the Agreement. Section V.C.3 of the Agreement is hereby deleted in
its entirety and amended and restated as follows:
 
3.           The amounts in Section V.C.2.b above shall be reduced by any
disability insurance payments the Executive receives as a result of the
Executive’s disability, and shall be paid to the Executive periodically at the
regular payroll dates commencing as of the Date of Termination and for the
remaining term of the non-compete covenant in Section VIII hereof. In addition,
the Executive will receive an enhanced severance amount consisting of six (6)
additional months of the Executive’s Base Salary (payable periodically at
regular payroll intervals following the end of the eighteen (18) month period
described in Section V.C.2.b above) upon the Executive’s execution of a full
release of claims in favor of the Company. Such release must be executed and
become effective and any revocation period must expire within sixty (60) days of
the Date of Termination in order for the Executive to receive the Executive’s
additional six (6) months of enhanced severance benefits under this Section
V.C.3. Furthermore, all outstanding stock options, restricted stock, restricted
stock units and any other unvested equity incentives shall vest and/or remain
exercisable for their stated terms solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties on the Date
of Termination. In addition, all amounts contributed by the Company to the CAP
for the benefit of the Executive shall vest and thereafter be paid out in
accordance with the terms of the CAP as in effect on the Date of Termination.


2.           Amendment to Section V.D.3, “Termination of Agreement – By the
Company For Cause” Provision of the Agreement. Section V.D.3 of the Agreement is
hereby deleted in its entirety and amended and restated as follows:


3.           Notwithstanding the foregoing, the Executive will receive a
severance amount consisting of six (6) months of the Executive’s Base Salary
(payable periodically at regular payroll intervals and commending upon the first
payroll period occurring after the For Cause Release Period (defined below)
expires) upon the Executive’s execution of a full release of claims in favor of
the Company. Such release must be executed and become effective and any
revocation period must expire within sixty (60) days of the Date of Termination
in order for the Executive to receive the Executive’s additional six (6) months
of enhanced severance benefits under this Section V.D.3. Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other vested equity incentives shall remain exercisable solely in accordance
with the terms of the award agreements to which the Company and the Executive
are parties on the Date of Termination. All unvested equity incentives shall
terminate on the Date of Termination. In addition, all amounts contributed by
the Company to the CAP for the benefit of the Executive that have vested shall
be paid out in accordance with the terms of the CAP as in effect on the Date of
Termination. The Executive shall not be entitled to receive any unvested Company
contributions to the CAP.


3.           Amendment to Section V.E.2, “Termination of Agreement – By the
Company Without Cause” Provision of the Agreement. Section V.E.2 of the
Agreement is hereby deleted in its entirety and amended and restated as follows:


2.           The amounts in Section V.E.1.b above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Date of
Termination and for the remaining term of the non-compete covenant in Section
VIII hereof. In addition, the Executive will receive an enhanced severance
amount consisting of six (6) additional months of the Executive’s Base Salary
(payable periodically at regular payroll intervals following the end of the
eighteen (18) month period described in Section V.E.1.b above) upon the
Executive’s execution of a full release of claims in favor of the Company. Such
release must be executed and become effective and any revocation period must
expire within sixty (60) days of the Date of Termination in order for the
Executive to receive the Executive’s additional six (6) months of enhanced
severance benefits under this Section V.E.3. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other unvested equity
incentives shall vest and/or remain exercisable for their stated terms solely in
accordance with the terms of the award agreements to which the Company and the
Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive shall
vest and thereafter be paid out in accordance with the terms of the CAP as in
effect on the Date of Termination.


4.           Amendment to Section V.F.3, “Termination of Agreement – By the
Executive For Good Reason” Provision of the Agreement. Section V.F.3 of the
Agreement is hereby deleted in its entirety and amended and restated as follows:


3.           The amounts in Section V.F.2.b above shall be paid to the Executive
periodically at the regular payroll dates commencing as of the Date of
Termination and for the remaining term of the non-compete covenant in Section
VIII hereof. In addition, the Executive will receive an enhanced severance
amount consisting of six (6) additional months of the Executive’s Base Salary
(payable periodically at regular payroll intervals following the end of the
eighteen (18) month period described in Section V.F.2.b above) upon the
Executive’s execution of a full release of claims in favor of the Company. Such
release must be executed and become effective and any revocation period must
expire within sixty (60) days of the Date of Termination in order for the
Executive to receive the Executive’s additional six (6) months of enhanced
severance benefits under this Section V.F.3. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other unvested equity
incentives shall vest and/or remain exercisable for their stated terms solely in
accordance with the terms of the award agreements to which the Company and the
Executive are parties on the Date of Termination. In addition, all amounts
contributed by the Company to the CAP for the benefit of the Executive shall
vest and thereafter be paid out in accordance with the terms of the CAP as in
effect on the Date of Termination.


5.           Amendment to Section V.H, “Termination of Agreement – Following a
Change in Control” Provision of the Agreement. Section V.H of the Agreement is
hereby deleted in its entirety and amended and restated as follows:


H.           Following a Change in Control


1.  
If the Executive’s termination of employment without Cause (pursuant to Section
V.E) or for Good Reason (pursuant to Section V.F) occurs within twelve (12)
months following a Change in Control, then the amounts payable pursuant to
Section V.E or Section V.F above, as the case may be, shall be referred to as
the “Change in Control Severance Amount,” and shall be paid to Executive in a
lump sum no later than sixty (60) days following the Date of Termination, with
the date of such payment determined by the Company in its sole discretion.  In
addition, the Executive will receive an enhanced severance amount consisting of
six (6) additional months of the Executive’s Base Salary (payable periodically
at regular payroll intervals, and commencing upon the first payroll period
occurring after the Change in Control Release Period (defined below) expires)
upon the Executive’s execution of a full release of claims in favor of the
Company. Such release must be executed and become effective and any revocation
period must expire within sixty (60) days of the Date of Termination (the
“Change in Control Release Period”) in order for the Executive to receive the
Executive’s additional six (6) months of enhanced severance benefits.  Payments
pursuant to this Section V.H shall be made in lieu of, but not in addition to,
any payment under any other paragraph of this Section V.  Furthermore, all
outstanding stock options, restricted stock, restricted stock units and any
other unvested equity incentives shall vest and/or remain exercisable for their
stated terms solely in accordance with the terms of the award agreements to
which the Company and the Executive are parties on the Date of Termination. In
addition, all amounts contributed by the Company to the CAP for the benefit of
the Executive shall vest and thereafter be paid out in accordance with the terms
of the CAP as in effect on the Date of Termination.



 
2.
For the purposes of this Agreement, a “Change in Control” shall mean any of the
following events:



 
a.
any person or entity, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Company or a wholly-owned subsidiary thereof or any employee benefit plan of the
Company or any of its subsidiaries, becomes the beneficial owner of the
Company’s securities having 35% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);



 
b.
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or



 
c.
during any period of two (2) consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period.



Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change in
Control and (ii) such payment is treated as “deferred compensation” for purposes
of Code Section 409A, a Change in Control shall mean a “change in the ownership
of the Company,” a “change in the effective control of the Company,” or a
“change in the ownership of a substantial portion of the assets of the Company”
as such terms are defined in Section 1.409A-3(i)(5) of the Treasury Regulations.


 
3.
Excise Tax Payment. If, in connection with a Change in Control, the Internal
Revenue Service asserts, or if the Executive or the Company is advised in
writing by an established accounting firm, that any payment in the nature of
compensation to, or for the benefit of, the Executive from the Company (or any
successor in interest) constitutes an “excess parachute payment” under Section
280G of the Code, whether paid pursuant to this Agreement or any other
agreement, and including property transfers pursuant to securities and other
employee benefits that vest upon a Change in Control (collectively, the “Excess
Parachute Payments”) the Company shall pay to the Executive, a cash sum equal to
the amount of excise tax due under Section 4999 of the Code on the entire amount
of the Excess Parachute Payments (excluding any payment pursuant to this Section
V.H.3) (the “Gross-up Amount”).  The payment of the ”Gross-up Amount“ due to the
Executive under this Section V.H.3 shall be paid as soon as reasonably possible
following demand of payment by the Executive, but in no event later than
December 31 of the year following the year (A) any tax is paid to the Internal
Revenue Service regarding this Section V.H.3 or (B) any tax audit or litigation
brought by the Internal Revenue Service or other relevant taxing authority
related to this Section V.H.3 is completed or resolved in accordance with
Treasury Regulation 1.409A-3(i)(1)(v).



6.           Amendment to Section V.I, “Termination of Agreement – Delay of
Payments Pursuant to Section 409A” Provision of the Agreement. Section V.I of
the Agreement is hereby deleted in its entirety and amended and restated as
follows:


I.  
Delay of Payments Pursuant to Section 409A.  It is intended that (1) each
installment of the payments provided under this Agreement is a separate
“payment” for purposes of Section 409A of the Code and (2) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)) of the Company
and (ii) that any payments to be provided to the Executive pursuant to this
Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this Agreement
then such payments shall be delayed until the date that is six months after the
date of the Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
the Executive’s death.  Any payments delayed pursuant to this Section V.I shall
be made in a lump sum on the first day of the seventh month following the
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of the Executive’s death. In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which the Executive participates during the term of
Executive’s employment or thereafter provides for a “deferral of compensation”
within the meaning of Section 409A of the Code, such amount shall be paid in
accordance with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations,
including (i) the amount eligible for reimbursement or payment under such plan
or arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) any such reimbursement or payment
may not be subject to liquidation or exchange for another benefit.  In addition,
notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.  For the avoidance of doubt, any payment due under
this Agreement within a period following Executive’s termination of employment
or other event, shall be made on a date during such period as determined by the
Company in its sole discretion.



7.           No other Amendments.  Except to the extent amended hereby, all of
the definitions, terms, provisions and conditions set forth in the Agreement are
hereby ratified and confirmed and shall remain in full force and effect.  The
Agreement and this Amendment shall be read and construed together as a single
agreement and the term “Agreement” shall henceforth be deemed a reference to the
Agreement as amended by this Amendment.
 
8.           Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together constitute one and the same instrument.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first written above.
 
 
(SIGNATURE PAGE FOLLOWS)
 


















 
 

--------------------------------------------------------------------------------

 
 
HEALTHWAYS, INC.:
 
 
By:  /s/ Alfred Lumsdaine
 
Name:  Alfred Lumsdaine
 
Title:  CFO
 


 
 
EXECUTIVE:
 
 
/s/ Michael R. Farris
 
 
Michael R. Farris
 


 


 


 


 


 


 







